DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/22/2021.
Applicant’s election without traverse of Claims 1-9 in the reply filed on 06/22/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholl et al. (US20090252634A1) and alternatively in view of KR2002008094A.
Regarding Claims 1, 6-8, Scholl teaches a method for producing a powder metallurgical product comprising the steps of: 
Melt producing with water atomization [0057] forming powder with a ferrous grain size/particle size of 15 microns or less [0024] overlapping with the claimed range of 2-15 microns. In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)); 
Agglomerating the powder with binders [0049] or waxes [0036] with a particle size of 200 microns or less [0099] and ensuring a mean grain size of 75 microns for the milled, agglomerated particles [0033]; 
Forming the mixture into a green body by uniaxial pressing [0100]
Thermal binder removal at 600 C [0101]; 
Sintering at 950 C [0101], which is considered to be close to claimed range of 1000-1300 C. In the case where a claimed range is merely close to a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). Alternatively, since thermal sintering, by definition in powder metallurgy, involves the heating of a debound green body (brown body) at a 
Regarding the step of reworking the sintered green body, Scholl is silent regarding this step after sintering. However, Lenk teaches that when sintering ceramics and powder metal parts with complicated geometries, a final step of reworking can be performed to achieve the final shape (Col. 1, Lines 5-25). Therefore, it would have been obvious to one of ordinary skill in the art to perform reworking after sintering to the metal powder of Scholl for the purpose of forming a final complex-shaped part. 
Regarding Claim 2, Scholl teaches an alloy composition that is iron based [0075]
Regarding Claim 3, Scholl teaches the addition of solid lubricants [0090]
Regarding Claim 4, Scholl teaches a composition which overlaps with or encompasses the claimed ranges for the following elements [0068, 0070]:
Element
Claimed Range (%wt)
Prior Art Range (%wt)
C
1-2.8
0.5-6
Cr
20-39
10-50
Mn
0.1-1.8
0.5-5

0-4
0-70
Mo
0.5-5
1-15
Si
0.5-3.5
0.5-7
V, Co, Cu, W, Nb
0-3.5
0.2-5 W, 0.2-3 V


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). Alternatively, KR2002008094A teaches a composition for an Fe-C-Cr-X based alloy for an abrasion resistant powder composition (abstract) which overlaps with or encompasses the claimed ranges for the following elements [0068, 0070]:
Element
Claimed Range (%wt)
Prior Art Range (%wt)
C
1-2.8
1.5-3.5
Cr
20-39
15-26
Mn
0.1-1.8
0.5-2.0
Ni
0-4
0.2-3.0
Mo
0.5-5
0.3-2.5
Si
0.5-3.5
0.5-2.0
V, Co, Cu, W, Nb
0-3.5
0.2-2 W, 0.2-2 V


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 5, Scholl teaches uniaxial pressing is done at a pressure of 600 MPa [0100] reading on the claimed range of 400-1500 MPa. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholl et al. (US20090252634A1) and alternatively in view of KR20020008094A as applied to Claim 1 above, and further in view of Halloran ("Role of powder agglomerates in ceramic processing." Forming of Ceramics. Advances in Ceramics. 9 (1983): 67.)
Regarding Claim 9, Scholl teaches binder is added to the metal powder during milling, thereby agglomerating the powder, but does not teach the metal powder was agglomerated by spray drying. However Halloran teaches a method of sintering ceramic powders, and teaches that most industrial press powders are intentionally agglomerated by spray drying the powder with appropriate binders to form spherical granules for the purpose of improving powder packing and thereby sintering (Page 68, Lines 20-60). Therefore, one of ordinary skill in the art would have been motivated to use spray drying in the method of Scholl for the purpose of forming agglomerates of metal powder and binder for the purpose of producing granules of a desired size so as to improve the powder packing and improve sintering of the green body. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736